Citation Nr: 1709981	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  11-01 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for bilateral sensorineural hearing loss prior to July 1, 2010, in excess of 10 percent between July 1, 2010, and October 30, 2013, and in excess of 30 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1974 to December 1975. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran filed a claim for an increased rating for his bilateral sensorineural hearing loss, which was rated at 10 percent disabling, in January 2009.  Subsequent to a February 2009 VA audiological examination, the Veteran's disability rating was increased to 30 percent.  In a rating decision dated April 2010, the AOJ reduced Veteran's disability rating back to 10 percent effective July 1, 2010 after finding clear and unmistakable error in the May 2009 rating decision.  

The Veteran filed a timely notice of disagreement in May 2010, and was afforded another VA examination in November 2013.  Subsequent to the October 2013 examination, the AOJ increased the Veteran's disability rating back to 30 percent, effective October 31, 2013.  The claim is now before the Board for appellate consideration. 

 
FINDINGS OF FACT

1.  The probative, competent evidence demonstrates that the Veteran's bilateral sensorineural hearing loss has manifested by no more than Level XI hearing impairment in the right ear and by no more than Level II hearing impairment in the left ear prior to October 31, 2013. 

2.  The probative, competent evidence demonstrates that the Veteran's bilateral sensorineural hearing loss has manifested by no more than Level XI hearing impairment in the right ear and by no more than Level IV hearing impairment in the left ear from October 31, 2013.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating for bilateral sensorineural hearing loss in excess of 30 percent between January 30, 2009, and June 30, 2010, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2016).

2.  The criteria for a disability rating in excess of 10 percent between July 1, 2010 and October 30, 2013 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2016).

3.  The criteria for a disability rating in excess of 30 percent since October 31, 2013 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issue decided herein.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A February 2009 letter satisfied the duty to notify provisions, to include notification of the regulations pertinent to the establishment of an increased disability rating.  

The evidence includes the Veteran's service treatment records, VA treatment records, and lay evidence.  The Veteran underwent VA audiological examinations in February 2009 and October 2013.  Upon review, the Board finds the VA examinations and opinions, when viewed together, are sufficient and adequate for rating purposes.  The VA examiners reviewed the Veteran's relevant medical history and lay testimony, completed physical examinations and other appropriate testing, and provided opinions as to the clinical findings.  In addition, the VA examiners provided adequate rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

Hence, VA has fulfilled its duties to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal may now be considered on the merits.

II. Analysis

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999).

If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
Assignment of a disability rating for hearing loss is derived by a mechanical application of the rating schedule to the specific numeric designations assigned after audiology testing is completed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85. 

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.
"Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four.  This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa.  38 C.F.R. § 4.85(d).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(b).

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear.  The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and the column intersect.  38 C.F.R. § 4.85(e). 

Special provisions apply in instances of exceptional hearing loss.  38 C.F.R. § 4.86. When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are all 55 decibels or more, the adjudicator must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa in 38 C.F.R. § 4.85, whichever results in the higher numeral.  38 C.F.R. § 4.86(a). 
Also, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear is evaluated separately.  38 C.F.R. § 4.86(b).

The Veteran was afforded two VA audiological examinations during the course of his claim for service connection for bilateral hearing loss, in February 2009 and October 2013.  The results of the February 2009 audiological examination, as measured by a puretone audiometry test, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
95
105
105
105
103
LEFT
15
55
75
80
56
	
Speech recognition was 28 percent in the right ear and 88 percent in the left ear, as measured by the Maryland CNC test.  Applying these values to Table VI, the result is a Level XI Roman numeral designation for the right ear and a Level II Roman numeral designation for the left ear. 

As the Veteran's puretone thresholds at 1000, 2000, 3000, and 4000 Hertz are all 55 decibels or higher for the right ear, the Veteran has an exceptional pattern of hearing loss for VA purposes, and therefore his hearing loss in his right ear can also be rated using Table VIa.  38 C.F.R. § 4.86(a).  However, when applied to Table VIa, the Veteran's puretone threshold average does not result in a higher numeral.  

The results of the October 2013 audiological examination, as measured by a puretone audiometry test, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
95
105
105
105
103
LEFT
35
75
90
90
73

Speech recognition was 24 percent in the right ear and 76 percent in the left ear, as measured by the Maryland CNC test.  Applying these values to Table VI, the result is a Level XI Roman numeral designation for the right ear and a Level IV Roman numeral designation for the left ear. 

As the Veteran's puretone thresholds at 1000, 2000, 3000, and 4000 Hertz are all 55 decibels or higher for the right ear, the Veteran has an exceptional pattern of hearing loss for VA purposes, and therefore his hearing loss in his right ear can also be rated using Table VIa.  38 C.F.R. § 4.86(a).  However, when applied to Table VIa, the Veteran's puretone threshold average does not result in a higher numeral.  Level XI is the highest designation available.  

The Board finds that increased disability ratings for his service-connected bilateral hearing loss is not warranted for the entire period on appeal.  Based on the Veteran's February 2009 audiological results, when the Level XI designation for the right ear and the Level II designation for the left ear are mechanically applied to Table VII, the result is a 10 percent disability rating.  Similarly, and based on the Veteran's October 2013 audiological results, when the Level XI designation for the right ear and the Level IV designation for the left ear are mechanically applied to Table VII, the result is a 30 percent disability rating.  38 C.F.R. § 3.383, 4.85; Lendenmann, 3 Vet. App. 345.

The Board sympathizes with the Veteran's complaints regarding the functional impact of his hearing loss on his daily life, including difficulty holding conversations and having to increase the volume of his television, but the assignment of disability ratings for hearing impairment is derived from a mechanical formula based on levels of pure tone threshold average and speech discrimination.  See Lendenmann, 3 Vet. App. 345.  The audiological findings discussed above are more probative than the Veteran's lay contentions as to the extent of hearing loss.  

Where evidence establishes clear and unmistakable evidence of error in a prior decision, the decision will be reversed or amended.  38 C.F.R. § 3.105(a).  If reduction in the disability evaluation assigned for a service-connected disability is considered warranted and the lower evaluation would result in a reduction of discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  The beneficiary will be notified of the proposal to reduce the evaluation and will be given 60 days to submit evidence to show the payments should be continued at the present level.  Id.  The beneficiary will also be allowed 30 days from the date of the proposal to request a hearing.  38 C.F.R. § 3.105(i).  If the disability evaluation is reduced, it will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).  

In this case, after noting clear and unmistakable error in the interpretation of the February 2009 examination findings by the May 2009 rating decision, the RO proposed to reduce the evaluation assigned for bilateral sensorineural hearing loss in a January 2010 rating decision.  That same month the Veteran was notified of the proposal and his right to a hearing.  He did not request a hearing.  The RO issued a rating decision in April 2010 which reduced the evaluation for bilateral sensorineural hearing loss from 30 percent to 10 percent effective July 1, 2010.  Hence, the rating was properly reduced.  

The Board has also considered whether the Veteran's hearing loss presents an exceptional or unusual disability picture rendering impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, the Board finds that the schedular ratings currently assigned for hearing loss reasonably describes the Veteran's disability level and symptomatology.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Veteran reports that his hearing loss impacts the ordinary conditions of his daily life in that he has difficulty communicating especially if someone speaks on his right side, and in that he has difficulty understanding speech in conversation, on television, and on the phone.  The United States Court of Appeals for Veterans Claims (Court) has held that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment as these are precisely the effects that VA's audiometric tests are designed to measure.  Doucette v. Shulkin, No. 15-2818, 2017 WL 877340, at *3 (Vet. App. Mar. 6, 2017).  The situations noted by the Veteran in this case amount to decreased hearing and difficulty understanding speech in an everyday work environment and are not exceptional or unusual for someone with hearing loss.  The Court recognized that there were other functional effects the rating criteria did not discuss or account for, such as dizziness, vertigo, ear pain, recurrent loss of balance, social isolation, etc.  Id., at *3, *4.  No such effects are present in this case.  

In reaching this determination, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.










      (CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a disability rating for bilateral sensorineural hearing loss in excess of 30 percent between January 30, 2009, and June 30, 2010, is denied. 

Entitlement to a disability rating for bilateral sensorineural hearing loss in excess of 10 percent between July 1, 2010 and October 30, 2013, is denied.  

Entitlement to a disability rating for bilateral sensorineural hearing loss in excess of 30 percent since October 31, 2013, is denied.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


